DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 20 has been amended.  Claims 23-25 are cancelled.  New claim 26 is added. Claims 20-22 and 26 are pending, and are under examination on the merits.

Response to Amendment
The Amendments by Applicants’ representative Mr. Christopher R. Stanton filed on 01/14/2021 has been entered.  

Response to Arguments/Amendments
Claim rejections under 35 U.S.C.§112(b)
 
Applicants’ amendment to claim 20 and the argument over the rejected term “catalyst” now amended to “a suitable cross coupling mental catalyst” are sufficient to overcome the 112(b) rejection.  The rejection is hereby withdrawn.


Reasons for Allowance
	The present invention is drawn to a method comprising: providing a first compound having the structure 
    PNG
    media_image1.png
    96
    198
    media_image1.png
    Greyscale
; combining the first compound with a second compound having the structure 
    PNG
    media_image2.png
    54
    175
    media_image2.png
    Greyscale
, in a solvent to form a solution; adding a suitable cross coupling metal catalyst to the solution to form an active mixture; and reacting the active mixture to form a reacting mixture, wherein the reacting mixture contains a detectable 
    PNG
    media_image3.png
    100
    319
    media_image3.png
    Greyscale
, wherein R1 and R3 each are selected from the group consisting of SEM, MOM, Me, Bn, TBS, and hydrogen; wherein Z is selected from the group consisting of: boronate group, boronic acid, iodide, and bromide; and wherein Y is selected from the group consisting of iodide, bromide, a boronate group, and boronic acid group, according to claim 20. New claim 26 further limits the boronate group of Y in claim 20 as pinacol boronate
    PNG
    media_image4.png
    154
    186
    media_image4.png
    Greyscale
.

The closest art is Lee et al., J. Organic Chemistry, (2002), v.67, p8265-8268.  Lee et al. discloses a same type allyl cross-coupling reaction of allylindium 
    PNG
    media_image5.png
    72
    207
    media_image5.png
    Greyscale
with an organic electrophile 
    PNG
    media_image6.png
    73
    117
    media_image6.png
    Greyscale
 in the presence of catalyst Pd(PPh3)4 (last catalyst of claim 22) to make 
    PNG
    media_image7.png
    80
    270
    media_image7.png
    Greyscale
, see item 13 in TABLE 1 at page 8266.   However, Lee et al. does not teach preparing the product 
    PNG
    media_image3.png
    100
    319
    media_image3.png
    Greyscale
 by reacting 
    PNG
    media_image8.png
    92
    197
    media_image8.png
    Greyscale
 with 
    PNG
    media_image9.png
    59
    177
    media_image9.png
    Greyscale
 of Applicants’ claim 20.  In et al. does not suggest a method of making the compound of claim 20 using the starting materials of claim 20.  Instantly claimed method is distinct from the method by Lee et al.

Conclusions
Claims 20-22 and 26 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731